Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-22-00334-CV

                                       Erika Nalleli QUIROZ,
                                              Appellant

                                                  v.

                   STEINER PROPERTY SOLUTIONS, LLC and Jill Morrison,
                                     Appellees

                      From the County Court at Law No. 3, Bexar County, Texas
                                  Trial Court No. 2022CV00248
                           Honorable David J. Rodriguez, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: October 12, 2022

DISMISSED FOR WANT OF PROSECUTION

           In this appeal of the trial court’s judgment from May 10, 2022, Appellant’s brief was

initially due on August 8, 2022. We ordered Appellant to file the brief and show cause in writing

not later than September 1, 2022, why this appeal should not be dismissed for want of prosecution.

See TEX. R. APP. P. 38.8(a). We warned Appellant that if she failed to respond as ordered, this

appeal would be dismissed without further notice.

           To date, Appellant has not filed a brief. Accordingly, we dismiss this appeal for want of

prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b).

                                                   PER CURIAM